                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 1 of 23



                                                                 1    BART K. LARSEN, ESQ.
                                                                      Nevada Bar No. 8538
                                                                 2    KOLESAR & LEATHAM
                                                                      400 South Rampart Boulevard, Suite 400
                                                                 3    Las Vegas, Nevada 89145
                                                                      Telephone: (702) 362-7800
                                                                 4    Facsimile: (702) 362-9472
                                                                      E-Mail: blarsen@klnevada.com
                                                                 5
                                                                      Attorneys for Defendant
                                                                 6    KENNETH CANNATA

                                                                 7
                                                                                                       UNITED STATES DISTRICT COURT
                                                                 8
                                                                                                                 DISTRICT OF NEVADA
                                                                 9
                                                                                                                        ***
                                                                10
                                                                       HP TUNERS, LLC,,                                              CASE NO. 3:18-cv-00527-LRH-WGC
                                                                11
                    TEL: (702) 362-7800 / FAX: (702) 362-9472




                                                                                                    Plaintiff,
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                                                                   JURY TRIAL DEMANDED
                                                                                     vs.
                            Las Vegas, Nevada 89145




                                                                13
                                                                       KENNETH CANNATA,
                                                                14
                                                                                                    Defendant.
                                                                15

                                                                16              ANSWER TO COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
                                                                17              Defendant, Kenneth Cannata (“Defendant”), by and through his counsel, Bart K. Larsen,
                                                                18    Esq., of the law firm of Kolesar & Leatham, for his Answr to the Complaint for Injunctive Relief
                                                                19    and Damages (“Complaint”) filed by Plaintiff HP Tuners, LLC (“Plaintiff”), respectfully answers
                                                                20    as follows:
                                                                21                                                NATURE OF THE ACTION
                                                                22              1.         In answering Paragraph 1 of the Complaint, Defendant admits the allegations
                                                                23    contained therein.
                                                                24              2.         In answering Paragraph 2 of the Complaint, Defendant admits he provided a USB
                                                                25    flash drive containing certain information related to HPT to Kevin Sykes-Bonnett in early 2016.
                                                                26    Defendant otherwise denies the allegations contained therein.
                                                                27              3.         In answering Paragraph 3 of the Complaint, Defendant admits he did not disclose
                                                                28    to Plaintiff until August 2018 that he had provided a USB flash drive containing certain

                                                                      3214661 (9665-2)                                Page 1 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 2 of 23



                                                                 1    information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies

                                                                 2    the allegations contained therein.

                                                                 3              4.       In answering Paragraph 4 of the Complaint, Defendant denies the allegations

                                                                 4    contained therein.

                                                                 5              5.       In answering Paragraph 5 of the Complaint, Defendant denies the allegations

                                                                 6    contained therein.

                                                                 7              6.       In answering Paragraph 6 of the Complaint, Defendant denies the allegations

                                                                 8    contained therein.

                                                                 9              7.       In answering Paragraph 7 of the Complaint, Defendant denies the allegations

                                                                10    contained therein.

                                                                11              8.       In answering Paragraph 8 of the Complaint, Defendant responds that Paragraph 8
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    describes the nature of the Complaint but does not set forth any factual allegation to which a
                            Las Vegas, Nevada 89145




                                                                13    response is required. To the extent that a response is required, Defendant denies the allegations

                                                                14    contained therein.

                                                                15                                                 PARTIES
                                                                16              9.       In answering Paragraph 9 of the Complaint, Defendant admits the allegations

                                                                17    contained therein.

                                                                18              10.      In answering Paragraph 10 of the Complaint, Defendant admits the allegations

                                                                19    contained therein.

                                                                20                                       JURISDICTION AND VENUE
                                                                21              11.      In answering Paragraph 11 of the Complaint, Defendant admits the allegations

                                                                22    contained therein.

                                                                23              12.      In answering Paragraph 12 of the Complaint, Defendant admits the allegations

                                                                24    contained therein.

                                                                25                                          BACKGROUND FACTS
                                                                26              13.      In answering Paragraph 13 of the Complaint, Defendant admits the allegations

                                                                27    contained therein.

                                                                28

                                                                      3214661 (9665-2)                             Page 2 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 3 of 23



                                                                 1              14.      In answering Paragraph 14 of the Complaint, Defendant admits the allegations

                                                                 2    contained therein.

                                                                 3              15.      In answering Paragraph 15 of the Complaint, Defendant admits the allegations

                                                                 4    contained therein.

                                                                 5              16.      In answering Paragraph 16 of the Complaint, Defendant is without sufficient

                                                                 6    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 7    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                 8    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                 9              17.      In answering Paragraph 17 of the Complaint, Defendant is without sufficient

                                                                10    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                11    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    with Plaintiff and has limited information concerning Plaintiff’s current business practices.
                            Las Vegas, Nevada 89145




                                                                13              18.      In answering Paragraph 18 of the Complaint, Defendant is without sufficient

                                                                14    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                15    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                16    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                17              19.      In answering Paragraph 19 of the Complaint, Defendant is without sufficient

                                                                18    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                19    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                20    with Plaintiff and has limited information concerning Plaintiff’s current business practices.
                                                                21              20.      In answering Paragraph 20 of the Complaint, Defendant is without sufficient
                                                                22    knowledge or information to either admit or deny the allegations contained in this paragraph and,
                                                                23    on this basis, denies each and every allegation set forth therein.
                                                                24              21.      In answering Paragraph 21 of the Complaint, Defendant denies the allegation that
                                                                25    Plaintiff conducts business worldwide.        As to the remaining allegations contained therein,

                                                                26    Defendant is without sufficient knowledge or information to either admit or deny such allegations

                                                                27    and, on this basis, denies each and every such allegation.

                                                                28

                                                                      3214661 (9665-2)                              Page 3 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 4 of 23



                                                                 1              22.      In answering Paragraph 22 of the Complaint, Defendant is without sufficient

                                                                 2    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 3    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                 4    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                 5              23.      In answering Paragraph 23 of the Complaint, Defendant is without sufficient

                                                                 6    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 7    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                 8    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                 9              24.      In answering Paragraph 24 of the Complaint, Defendant is without sufficient

                                                                10    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                11    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    with Plaintiff and has limited information concerning Plaintiff’s current business practices.
                            Las Vegas, Nevada 89145




                                                                13              25.      In answering Paragraph 25 of the Complaint, Defendant is without sufficient

                                                                14    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                15    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                16    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                17              26.      In answering Paragraph 26 of the Complaint, Defendant is without sufficient

                                                                18    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                19    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                20    with Plaintiff and has limited information concerning Plaintiff’s current business practices.
                                                                21              27.      In answering Paragraph 27 of the Complaint, Defendant is without sufficient
                                                                22    knowledge or information to either admit or deny the allegations contained in this paragraph and,
                                                                23    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated
                                                                24    with Plaintiff and has limited information concerning Plaintiff’s current business practices.
                                                                25              28.      In answering Paragraph 28 of the Complaint, Defendant is without sufficient

                                                                26    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                27    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                28    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                      3214661 (9665-2)                            Page 4 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 5 of 23



                                                                 1              29.      In answering Paragraph 29 of the Complaint, Defendant denies the allegations

                                                                 2    contained therein.

                                                                 3              30.      In answering Paragraph 30 of the Complaint, Defendant is without sufficient

                                                                 4    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 5    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                 6    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                 7              31.      In answering Paragraph 31 of the Complaint, Defendant is without sufficient

                                                                 8    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 9    on this basis, denies each and every allegation set forth therein.

                                                                10              32.      In answering Paragraph 32 of the Complaint, Defendant admits he participated in

                                                                11    discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    membership interest in HPT. Defendant otherwise denies the allegations contained therein.
                            Las Vegas, Nevada 89145




                                                                13              33.      In answering Paragraph 33 of the Complaint, Defendant admits he participated in

                                                                14    discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his

                                                                15    membership interest in HPT. Defendant otherwise denies the allegations contained therein.

                                                                16              34.      In answering Paragraph 34 of the Complaint, Defendant admits he participated in

                                                                17    discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his

                                                                18    membership interest in HPT. Defendant otherwise denies the allegations contained therein.

                                                                19              35.      In answering Paragraph 35 of the Complaint, Defendant admits he participated in

                                                                20    discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his
                                                                21    membership interest in HPT. Defendant otherwise denies the allegations contained therein.
                                                                22              36.      In answering Paragraph 36 of the Complaint, Defendant denies the allegations
                                                                23    contained therein.
                                                                24              37.      In answering Paragraph 37 of the Complaint, Defendant denies the allegations
                                                                25    contained therein.

                                                                26              38.      In answering Paragraph 38 of the Complaint, Defendant denies the allegations

                                                                27    contained therein.

                                                                28

                                                                      3214661 (9665-2)                              Page 5 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 6 of 23



                                                                 1              39.      In answering Paragraph 39 of the Complaint, Defendant denies the allegations

                                                                 2    contained therein.

                                                                 3              40.      In answering Paragraph 40 of the Complaint, Defendant admits he provided a USB

                                                                 4    flash drive containing certain information related to HPT to Kevin Sykes-Bonnett in early 2016.

                                                                 5    Defendant otherwise denies the allegations contained therein.

                                                                 6              41.      In answering Paragraph 41 of the Complaint, Defendant denies the allegations

                                                                 7    contained therein.

                                                                 8              42.      In answering Paragraph 42 of the Complaint, Defendant denies the allegations

                                                                 9    contained therein.

                                                                10              43.      In answering Paragraph 43 of the Complaint, Defendant admits he provided a USB

                                                                11    flash drive containing a HPT key generator program to Kevin Sykes-Bonnett in early 2016.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    Defendant otherwise denies the allegations contained therein.
                            Las Vegas, Nevada 89145




                                                                13              44.      In answering Paragraph 44 of the Complaint, Defendant denies the allegations

                                                                14    contained therein.

                                                                15              45.      In answering Paragraph 45 of the Complaint, Defendant admits the allegations

                                                                16    contained therein.

                                                                17              46.      In answering Paragraph 46 of the Complaint, Defendant is without sufficient

                                                                18    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                19    on this basis, denies each and every allegation set forth therein.

                                                                20              47.      In answering Paragraph 47 of the Complaint, Defendant is without sufficient
                                                                21    knowledge or information to either admit or deny the allegations contained in this paragraph and,
                                                                22    on this basis, denies each and every allegation set forth therein.
                                                                23              48.      In answering Paragraph 48 of the Complaint, Defendant is without sufficient
                                                                24    knowledge or information to either admit or deny the allegations contained in this paragraph and,
                                                                25    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                26    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                27              49.      In answering Paragraph 49 of the Complaint, Defendant is without sufficient

                                                                28    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                      3214661 (9665-2)                             Page 6 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 7 of 23



                                                                 1    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                 2    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                 3              50.      In answering Paragraph 50 of the Complaint, Defendant is without sufficient

                                                                 4    knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 5    on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                 6    with Plaintiff and has limited information concerning Plaintiff’s current business practices.

                                                                 7              51.      In answering Paragraph 51 of the Complaint, Defendant denies the allegations

                                                                 8    contained therein.

                                                                 9              52.      In answering Paragraph 52 of the Complaint, Defendant admits he participated in

                                                                10    discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his

                                                                11    membership interest in HPT. Defendant otherwise denies the allegations contained therein.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12              53.      In answering Paragraph 53 of the Complaint, Defendant denies the allegations
                            Las Vegas, Nevada 89145




                                                                13    contained therein.

                                                                14              54.      In answering Paragraph 54 of the Complaint, Defendant denies the allegations

                                                                15    contained therein.

                                                                16              55.      In answering Paragraph 55 of the Complaint, Defendant admits he did not disclose

                                                                17    to Plaintiff until August 2018 that he had provided a USB flash drive containing certain

                                                                18    information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies

                                                                19    the allegations contained therein.

                                                                20              56.      In answering Paragraph 56 of the Complaint, Defendant admits he did not disclose
                                                                21    to Plaintiff until August 2018 that he had provided a USB flash drive containing certain
                                                                22    information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies
                                                                23    the allegations contained therein.
                                                                24              57.      In answering Paragraph 57 of the Complaint, Defendant admits the allegations
                                                                25    contained therein.

                                                                26              58.      In answering Paragraph 58 of the Complaint, Defendant admits the allegations

                                                                27    contained therein.

                                                                28

                                                                      3214661 (9665-2)                              Page 7 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 8 of 23



                                                                 1              59.      In answering Paragraph 59 of the Complaint, Defendant admits that Plaintiff agreed

                                                                 2    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a

                                                                 3    written purchase agreement and certain ancillary documents. Defendant denies all allegations

                                                                 4    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the

                                                                 5    terms of the actual transaction documents.

                                                                 6              60.      In answering Paragraph 60 of the Complaint, Defendant admits that Plaintiff agreed

                                                                 7    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a

                                                                 8    written purchase agreement and certain ancillary documents. Defendant denies all allegations

                                                                 9    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the

                                                                10    terms of the actual transaction documents.

                                                                11              61.      In answering Paragraph 61 of the Complaint, Defendant admits that Plaintiff agreed
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a
                            Las Vegas, Nevada 89145




                                                                13    written purchase agreement and certain ancillary documents. Defendant denies all allegations

                                                                14    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the

                                                                15    terms of the actual transaction documents.

                                                                16              62.      In answering Paragraph 62 of the Complaint, Defendant admits that Plaintiff agreed

                                                                17    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a

                                                                18    written purchase agreement and certain ancillary documents. Defendant denies all allegations

                                                                19    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the

                                                                20    terms of the actual transaction documents.
                                                                21              63.      In answering Paragraph 63 of the Complaint, Defendant admits that Plaintiff agreed
                                                                22    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a
                                                                23    written purchase agreement and certain ancillary documents. Defendant denies all allegations
                                                                24    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the
                                                                25    terms of the actual transaction documents.

                                                                26              64.      In answering Paragraph 64 of the Complaint, Defendant admits that Plaintiff agreed

                                                                27    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a

                                                                28    written purchase agreement and certain ancillary documents. Defendant denies all allegations

                                                                      3214661 (9665-2)                               Page 8 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 9 of 23



                                                                 1    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the

                                                                 2    terms of the actual transaction documents.

                                                                 3              65.      In answering Paragraph 65 of the Complaint, Defendant admits that Plaintiff agreed

                                                                 4    to purchase Defendant’s membership interest in HPT upon the terms and conditions set forth in a

                                                                 5    written purchase agreement and certain ancillary documents. Defendant denies all allegations

                                                                 6    contained in this Paragraph to the extent such allegations are inconsistent or in conflict with the

                                                                 7    terms of the actual transaction documents.

                                                                 8              66.      In answering Paragraph 66 of the Complaint, Defendant denies the allegations

                                                                 9    contained therein.

                                                                10              67.      In answering Paragraph 67 of the Complaint, Defendant denies the allegations

                                                                11    contained therein.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12              68.      In answering Paragraph 68 of the Complaint, Defendant denies the allegations
                            Las Vegas, Nevada 89145




                                                                13    contained therein.

                                                                14              69.      In answering Paragraph 69 of the Complaint, Defendant admits that his wife

                                                                15    obtained an ownership interest in Syked ECU Tuning, Inc. in or around March 2017. Defendant

                                                                16    otherwise denies the allegations contained therein.

                                                                17              70.      In answering Paragraph 70 of the Complaint, Defendant denies the allegations

                                                                18    contained therein.

                                                                19              71.      In answering Paragraph 71 of the Complaint, Defendant denies the allegations

                                                                20    contained therein.
                                                                21              72.      In answering Paragraph 72 of the Complaint, Defendant denies the allegations
                                                                22    contained therein.
                                                                23              73.      In answering Paragraph 73 of the Complaint, Defendant denies the allegations
                                                                24    contained therein.
                                                                25              74.      In answering Paragraph 74 of the Complaint, Defendant denies the allegations

                                                                26    contained therein.

                                                                27              75.      In answering Paragraph 75 of the Complaint, Defendant denies the allegations

                                                                28    contained therein.

                                                                      3214661 (9665-2)                               Page 9 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 10 of 23



                                                                 1               76.      In answering Paragraph 76 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               77.      In answering Paragraph 77 of the Complaint, Defendant denies the allegations

                                                                 4     contained therein.

                                                                 5               78.      In answering Paragraph 78 of the Complaint, Defendant denies the allegations

                                                                 6     contained therein.

                                                                 7               79.      In answering Paragraph 79 of the Complaint, Defendant denies the allegations

                                                                 8     contained therein.

                                                                 9               80.      In answering Paragraph 80 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11                                        FIRST CLAIM FOR RELIEF
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12                                      BREACH OF FIDUCIARY DUTY
                            Las Vegas, Nevada 89145




                                                                13               81.      In answering Paragraph 81 of the Complaint, Defendant repeats and realleges each

                                                                14     and every preceding paragraph as though fully set forth herein.

                                                                15               82.      In answering Paragraph 82 of the Complaint, Defendant admits the allegations

                                                                16     contained therein.

                                                                17               83.      In answering Paragraph 83 of the Complaint, Defendant denies the allegations

                                                                18     contained therein.

                                                                19               84.      In answering Paragraph 84 of the Complaint, Defendant denies the allegations

                                                                20     contained therein.
                                                                21               85.      In answering Paragraph 85 of the Complaint, Defendant denies the allegations
                                                                22     contained therein.
                                                                23               86.      In answering Paragraph 86 of the Complaint, Defendant denies the allegations
                                                                24     contained therein.
                                                                25               87.      In answering Paragraph 87 of the Complaint, Defendant denies the allegations

                                                                26     contained therein.

                                                                27               88.      In answering Paragraph 88 of the Complaint, Defendant denies the allegations

                                                                28     contained therein.

                                                                       3214661 (9665-2)                             Page 10 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 11 of 23



                                                                 1                                       SECOND CLAIM FOR RELIEF
                                                                 2                                                    FRAUD
                                                                 3               89.      In answering Paragraph 89 of the Complaint, Defendant repeats and realleges each

                                                                 4     and every preceding paragraph as though fully set forth herein.

                                                                 5               90.      In answering Paragraph 90 of the Complaint, Defendant admits he participated in

                                                                 6     discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his

                                                                 7     membership interest in HPT. Defendant otherwise denies the allegations contained therein.

                                                                 8               91.      In answering Paragraph 91 of the Complaint, Defendant admits he participated in

                                                                 9     discussions with Mr. Prociuk and Mr. Piastri during 2016 concerning the potential sale of his

                                                                10     membership interest in HPT. Defendant otherwise denies the allegations contained therein.

                                                                11               92.      In answering Paragraph 92 of the Complaint, Defendant admits he did not disclose
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     to Plaintiff until August 2018 that he had provided a USB flash drive containing certain
                            Las Vegas, Nevada 89145




                                                                13     information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies

                                                                14     the allegations contained therein.

                                                                15               93.      In answering Paragraph 93 of the Complaint, Defendant denies the allegations

                                                                16     contained therein.

                                                                17               94.      In answering Paragraph 94 of the Complaint, Defendant admits he did not disclose

                                                                18     to Plaintiff until August 2018 that he had provided a USB flash drive containing certain

                                                                19     information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies

                                                                20     the allegations contained therein.
                                                                21               95.      In answering Paragraph 95 of the Complaint, Defendant admits he did not disclose
                                                                22     to Plaintiff until August 2018 that he had provided a USB flash drive containing certain
                                                                23     information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies
                                                                24     the allegations contained therein.
                                                                25               96.      In answering Paragraph 96 of the Complaint, Defendant admits he did not disclose

                                                                26     to Plaintiff until August 2018 that he had provided a USB flash drive containing certain

                                                                27     information related to HPT to Kevin Sykes-Bonnett in early 2016. Defendant otherwise denies

                                                                28     the allegations contained therein.

                                                                       3214661 (9665-2)                             Page 11 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 12 of 23



                                                                 1               97.      In answering Paragraph 97 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               98.      In answering Paragraph 98 of the Complaint, Defendant denies the allegations

                                                                 4     contained therein.

                                                                 5               99.      In answering Paragraph 99of the Complaint, Defendant denies the allegations

                                                                 6     contained therein.

                                                                 7               100.     In answering Paragraph 100 of the Complaint, Defendant denies the allegations

                                                                 8     contained therein.

                                                                 9               101.     In answering Paragraph 101 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11               102.     In answering Paragraph 102 of the Complaint, Defendant denies the allegations
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     contained therein.
                            Las Vegas, Nevada 89145




                                                                13               103.     In answering Paragraph 103 of the Complaint, Defendant denies the allegations

                                                                14     contained therein.

                                                                15                                        THIRD CLAIM FOR RELIEF
                                                                16                         VIOLATION OF COMPUTER FRAUD AND ABUSE ACT
                                                                17                                                18 U.S.C. § 1030
                                                                18               104.     In answering Paragraph 104 of the Complaint, Defendant repeats and realleges each

                                                                19     and every preceding paragraph as though fully set forth herein.

                                                                20               105.     In answering Paragraph 105 of the Complaint, Defendant denies the allegations
                                                                21     contained therein.
                                                                22               106.     In answering Paragraph 106 of the Complaint, Defendant denies the allegations
                                                                23     contained therein.
                                                                24               107.     In answering Paragraph 107 of the Complaint, Defendant is without sufficient
                                                                25     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                26     on this basis, denies each and every allegation set forth therein. Defendant is no longer associated

                                                                27     with Plaintiff and has limited information concerning Plaintiff’s current business operations.

                                                                28

                                                                       3214661 (9665-2)                              Page 12 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 13 of 23



                                                                 1               108.     In answering Paragraph 108 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               109.     In answering Paragraph 109 of the Complaint, Defendant denies the allegations

                                                                 4     contained therein.

                                                                 5               110.     In answering Paragraph 110 of the Complaint, Defendant denies the allegations

                                                                 6     contained therein.

                                                                 7               111.     In answering Paragraph 111 of the Complaint, Defendant denies the allegations

                                                                 8     contained therein.

                                                                 9               112.     In answering Paragraph 112 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11               113.     In answering Paragraph 113 of the Complaint, Defendant denies the allegations
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     contained therein.
                            Las Vegas, Nevada 89145




                                                                13               114.     In answering Paragraph 114 of the Complaint, Defendant denies the allegations

                                                                14     contained therein.

                                                                15                                       FOURTH CLAIM FOR RELIEF
                                                                16                        VIOLATION OF THE DEFEND THE TRADE SECRETS ACT
                                                                17                                                18 U.S.C. § 1836
                                                                18               115.     In answering Paragraph 115 of the Complaint, Defendant repeats and realleges each

                                                                19     and every preceding paragraph as though fully set forth herein.

                                                                20               116.     In answering Paragraph 116 of the Complaint, Defendant is without sufficient
                                                                21     knowledge or information to either admit or deny the allegations contained in this paragraph and,
                                                                22     on this basis, denies each and every allegation set forth therein.
                                                                23               117.     In answering Paragraph 117 of the Complaint, Defendant admits he provided a USB
                                                                24     flash drive containing certain information related to HPT to Kevin Sykes-Bonnett in early 2016.
                                                                25     Defendant otherwise denies the allegations contained therein.

                                                                26               118.     In answering Paragraph 118 of the Complaint, Defendant denies the allegations

                                                                27     contained therein.

                                                                28

                                                                       3214661 (9665-2)                              Page 13 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 14 of 23



                                                                 1               119.     In answering Paragraph 119 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               120.     In answering Paragraph 120 of the Complaint, Defendant is without sufficient

                                                                 4     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 5     on this basis, denies each and every allegation set forth therein.

                                                                 6               121.     In answering Paragraph 121 of the Complaint, Defendant is without sufficient

                                                                 7     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 8     on this basis, denies each and every allegation set forth therein.

                                                                 9               122.     In answering Paragraph 122 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11               123.     In answering Paragraph 123 of the Complaint, Defendant denies the allegations
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     contained therein.
                            Las Vegas, Nevada 89145




                                                                13               124.     In answering Paragraph 124 of the Complaint, Defendant denies the allegations

                                                                14     contained therein.

                                                                15               125.     In answering Paragraph 125 of the Complaint, Defendant denies the allegations

                                                                16     contained therein.

                                                                17               126.     In answering Paragraph 126 of the Complaint, Defendant denies the allegations

                                                                18     contained therein.

                                                                19                                         FIFTH CLAIM FOR REIEF
                                                                20      VIOLATION OF THE COPYRIGHT ACT ARISING UNDER 17 U.S.C. § 1201(A)(1)(A)
                                                                21               127.     In answering Paragraph 127 of the Complaint, Defendant repeats and realleges each

                                                                22     and every preceding paragraph as though fully set forth herein.

                                                                23               128.     In answering Paragraph 128 of the Complaint, Defendant denies the allegations

                                                                24     contained therein.

                                                                25               129.     In answering Paragraph 129 of the Complaint, Defendant denies the allegations

                                                                26     contained therein.

                                                                27               130.     In answering Paragraph 130 of the Complaint, Defendant denies the allegations

                                                                28     contained therein.

                                                                       3214661 (9665-2)                              Page 14 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 15 of 23



                                                                 1               131.     In answering Paragraph 131 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               132.     In answering Paragraph 132 of the Complaint, Defendant denies the allegations

                                                                 4     contained therein.

                                                                 5               133.     In answering Paragraph 133 of the Complaint, Defendant denies the allegations

                                                                 6     contained therein.

                                                                 7               134.     In answering Paragraph 134 of the Complaint, Defendant denies the allegations

                                                                 8     contained therein.

                                                                 9               135.     In answering Paragraph 135 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11               136.     In answering Paragraph 136 of the Complaint, Defendant denies the allegations
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     contained therein.
                            Las Vegas, Nevada 89145




                                                                13               137.     In answering Paragraph 137 of the Complaint, Defendant denies the allegations

                                                                14     contained therein.

                                                                15                                         SIXTH CLAIM FOR RELIEF
                                                                16                    VIOLATION OF THE NVADA UNIVORM TRADE SECRETS ACT
                                                                17                                             NRS CHAPTER 600A
                                                                18               138.     In answering Paragraph 138 of the Complaint, Defendant repeats and realleges each

                                                                19     and every preceding paragraph as though fully set forth herein.

                                                                20               139.     In answering Paragraph 139 of the Complaint, is without sufficient knowledge or
                                                                21     information to either admit or deny the allegations contained in this paragraph and, on this basis,
                                                                22     denies each and every allegation set forth therein.
                                                                23               140.     In answering Paragraph 140 of the Complaint, Defendant admits he provided a USB
                                                                24     flash drive containing a HPT key generator program to Kevin Sykes-Bonnett in early 2016.
                                                                25     Defendant otherwise denies the allegations contained therein.

                                                                26               141.     In answering Paragraph 141 of the Complaint, Defendant denies the allegations

                                                                27     contained therein.

                                                                28

                                                                       3214661 (9665-2)                              Page 15 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 16 of 23



                                                                 1               142.     In answering Paragraph 142 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               143.     In answering Paragraph 143 of the Complaint, Defendant is without sufficient

                                                                 4     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 5     on this basis, denies each and every allegation set forth therein.

                                                                 6               144.     In answering Paragraph 144 of the Complaint, Defendant is without sufficient

                                                                 7     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 8     on this basis, denies each and every allegation set forth therein.

                                                                 9               145.     In answering Paragraph 145 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11               146.     In answering Paragraph 146 of the Complaint, Defendant denies the allegations
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     contained therein.
                            Las Vegas, Nevada 89145




                                                                13               147.     In answering Paragraph 147 of the Complaint, Defendant denies the allegations

                                                                14     contained therein.

                                                                15               148.     In answering Paragraph 148 of the Complaint, Defendant denies the allegations

                                                                16     contained therein.

                                                                17               149.     In answering Paragraph 149 of the Complaint, Defendant denies the allegations

                                                                18     contained therein.

                                                                19                                      SEVENTH CLAIM FOR RELIEF
                                                                20                         VIOLATION OF THE ILLINOIS TRADE SECRETS ACT
                                                                21                                           765 ILCS 1065/1, ET SEQ.
                                                                22               150.     In answering Paragraph 138 of the Complaint, Defendant repeats and realleges each

                                                                23     and every preceding paragraph as though fully set forth herein.

                                                                24               151.     In answering Paragraph 151of the Complaint, Defendant admits that Plaintiff

                                                                25     owned and possessed confidential and proprietary documents and data prior to October 20, 2016.

                                                                26     Defendant otherwise denies the allegations contained therein or is without sufficient knowledge or

                                                                27     information to either admit or deny such allegations and, on this basis, denies such allegations.

                                                                28

                                                                       3214661 (9665-2)                              Page 16 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 17 of 23



                                                                 1               152.     In answering Paragraph 152 of the Complaint, Defendant admits he provided a USB

                                                                 2     flash drive containing a HPT key generator program to Kevin Sykes-Bonnett in early 2016.

                                                                 3     Defendant otherwise denies the allegations contained therein.

                                                                 4               153.     In answering Paragraph 153 of the Complaint, Defendant denies the allegations

                                                                 5     contained therein.

                                                                 6               154.     In answering Paragraph 154 of the Complaint, Defendant denies the allegations

                                                                 7     contained therein.

                                                                 8               155.     In answering Paragraph 155 of the Complaint, Defendant is without sufficient

                                                                 9     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                10     on this basis, denies each and every allegation set forth therein.

                                                                11               156.     In answering Paragraph 156 of the Complaint, Defendant is without sufficient
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     knowledge or information to either admit or deny the allegations contained in this paragraph and,
                            Las Vegas, Nevada 89145




                                                                13     on this basis, denies each and every allegation set forth therein.

                                                                14               157.     In answering Paragraph 157 of the Complaint, Defendant denies the allegations

                                                                15     contained therein.

                                                                16               158.     In answering Paragraph 158 of the Complaint, Defendant denies the allegations

                                                                17     contained therein.

                                                                18               159.     In answering Paragraph 159 of the Complaint, Defendant denies the allegations

                                                                19     contained therein.

                                                                20               160.     In answering Paragraph 160 of the Complaint, Defendant denies the allegations
                                                                21     contained therein.
                                                                22               161.     In answering Paragraph 161 of the Complaint, Defendant denies the allegations
                                                                23     contained therein.
                                                                24                                       EIGHTH CLAIM FOR RELIEF
                                                                25      UNFAIR COMPETITION UNDER THE NEVADA DECEPTIVE TRADE PRACTICES
                                                                26                                          ACT – NRS CHAPTER 598
                                                                27               162.     In answering Paragraph 162 of the Complaint, Defendant repeats and realleges each

                                                                28     and every preceding paragraph as though fully set forth herein.

                                                                       3214661 (9665-2)                              Page 17 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 18 of 23



                                                                 1               163.     In answering Paragraph 163 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3               164.     In answering Paragraph 164 of the Complaint, Defendant denies the allegations

                                                                 4     contained therein.

                                                                 5               165.     In answering Paragraph 165 of the Complaint, Defendant denies the allegations

                                                                 6     contained therein.

                                                                 7               166.     In answering Paragraph 166 of the Complaint, Defendant denies the allegations

                                                                 8     contained therein.

                                                                 9               167.     In answering Paragraph 167 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11                                        NINTH CLAIM FOR RELIEF
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12             UNFAIR CMPETITION UNDER THE ILLINOIS CONSUMER FRAUD AND
                            Las Vegas, Nevada 89145




                                                                13                                 DECEPTIVE BUSINESS PRACTICES ACT
                                                                14                                            815 ILCS 05/1 ET SEQ.
                                                                15               168.     In answering Paragraph 168 of the Complaint, Defendant repeats and realleges each

                                                                16     and every preceding paragraph as though fully set forth herein.

                                                                17               169.     In answering Paragraph 169 of the Complaint, Defendant denies the allegations

                                                                18     contained therein.

                                                                19               170.     In answering Paragraph 170 of the Complaint, Defendant denies the allegations

                                                                20     contained therein.
                                                                21               171.     In answering Paragraph 171 of the Complaint, Defendant denies the allegations
                                                                22     contained therein.
                                                                23               172.     In answering Paragraph 172 of the Complaint, Defendant denies the allegations
                                                                24     contained therein.
                                                                25               173.     In answering Paragraph 173 of the Complaint, Defendant denies the allegations

                                                                26     contained therein.

                                                                27

                                                                28

                                                                       3214661 (9665-2)                              Page 18 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 19 of 23



                                                                 1                                        TENTH CLAIM FOR RELIEF
                                                                 2                                          BREACH OF CONTRACT
                                                                 3               174.     In answering Paragraph 168 of the Complaint, Defendant repeats and realleges each

                                                                 4     and every preceding paragraph as though fully set forth herein.

                                                                 5               175.     In answering Paragraph 175 of the Complaint, Defendant admits the allegations

                                                                 6     contained therein.

                                                                 7               176.     In answering Paragraph 176 of the Complaint, Defendant admits the allegations

                                                                 8     contained therein.

                                                                 9               177.     In answering Paragraph 177 of the Complaint, Defendant denies the allegations

                                                                10     contained therein.

                                                                11               178.     In answering Paragraph 178 of the Complaint, Defendant denies the allegations
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     contained therein.
                            Las Vegas, Nevada 89145




                                                                13               179.     In answering Paragraph 179 of the Complaint, Defendant denies the allegations

                                                                14     contained therein.

                                                                15               180.     In answering Paragraph 180 of the Complaint, Defendant denies the allegations

                                                                16     contained therein.

                                                                17               181.     In answering Paragraph 181 of the Complaint, Defendant denies the allegations

                                                                18     contained therein.

                                                                19               182.     In answering Paragraph 182 of the Complaint, Defendant denies the allegations

                                                                20     contained therein.
                                                                21               183.     In answering Paragraph 183 of the Complaint, Defendant denies the allegations
                                                                22     contained therein.
                                                                23               184.     In answering Paragraph 184 of the Complaint, Defendant denies the allegations
                                                                24     contained therein.
                                                                25

                                                                26

                                                                27

                                                                28

                                                                       3214661 (9665-2)                              Page 19 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 20 of 23



                                                                 1                                      ELEVENTH CLAIM FOR RELIEF
                                                                 2              TORTIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL OR
                                                                 3                                          ECONOMIC RELATIONS
                                                                 4               185.     In answering Paragraph 185 of the Complaint, Defendant repeats and realleges each

                                                                 5     and every preceding paragraph as though fully set forth herein.

                                                                 6               186.     In answering Paragraph 186 of the Complaint, Defendant is without sufficient

                                                                 7     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                 8     on this basis, denies each and every allegation set forth therein.

                                                                 9               187.     In answering Paragraph 187 of the Complaint, Defendant is without sufficient

                                                                10     knowledge or information to either admit or deny the allegations contained in this paragraph and,

                                                                11     on this basis, denies each and every allegation set forth therein.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12               188.     In answering Paragraph 188 of the Complaint, Defendant denies the allegations
                            Las Vegas, Nevada 89145




                                                                13     contained therein.

                                                                14               189.     In answering Paragraph 189 of the Complaint, Defendant denies the allegations

                                                                15     contained therein.

                                                                16               190.     In answering Paragraph 190 of the Complaint, Defendant denies the allegations

                                                                17     contained therein.

                                                                18               191.     In answering Paragraph 191 of the Complaint, Defendant denies the allegations

                                                                19     contained therein.

                                                                20                                      TWELFTH CLAIM FOR RELIEF
                                                                21                                                CONVERSION
                                                                22               192.     In answering Paragraph 192 of the Complaint, Defendant repeats and realleges each

                                                                23     and every preceding paragraph as though fully set forth herein.

                                                                24               193.     In answering Paragraph 193 of the Complaint, Defendant denies the allegations

                                                                25     contained therein.

                                                                26               194.     In answering Paragraph 194 of the Complaint, Defendant denies the allegations

                                                                27     contained therein.

                                                                28

                                                                       3214661 (9665-2)                              Page 20 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 21 of 23



                                                                 1               195.     In answering Paragraph 195 of the Complaint, Defendant denies the allegations

                                                                 2     contained therein.

                                                                 3                                           AFFIRMATIVE DEFENSES
                                                                 4               1.       The Complaint, in whole and/or in part, fails to state a claim against Defendant upon

                                                                 5     which relief can be granted.

                                                                 6               2.       At all material times, Defendant acted in good faith and exercised his lawful rights

                                                                 7     in dealing with Plaintiff.

                                                                 8               3.       Plaintiff’s claims are barred because it breached the agreement and/or contract

                                                                 9     between the parties, if any.

                                                                10               4.       Plaintiff’s claims are barred by its own failure to act in good faith and deal fairly

                                                                11     with Defendant.
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12               5.       Plaintiff is barred from maintaining this action by virtue of its own unclean hands
                            Las Vegas, Nevada 89145




                                                                13     and inequitable conduct.

                                                                14               6.       Plaintiff’s claims are barred due to the lack of requisite intent by Defendant.

                                                                15               7.       Plaintiff would be unjustly enriched if it were allowed to the sums demanded, or any

                                                                16     portion thereof.

                                                                17               8.       Plaintiff’s injuries and damages, if any, were contributed to or caused by Plaintiff’s

                                                                18     own acts and negligence or those of a third party, which negligence was greater than Defendant’s

                                                                19     negligence, if any.

                                                                20               9.       Any claim of Plaintiff is barred by the doctrine of laches.
                                                                21               10.      Plaintiff’s claims are barred by reason of duress.
                                                                22               11.      Plaintiff is estopped from bringing this action.
                                                                23               12.      Plaintiff has failed to mitigate its damages, if any.
                                                                24               13.      Defendant is informed, believes, and thereon alleges that if any contract, guarantee,
                                                                25     obligation or amendment, as alleged in Plaintiff’s Complaint on file herein, has been entered into,

                                                                26     any duty of performance of Defendant is excused by reason of frustration of purpose.

                                                                27               14.      By virtue of the acts, deeds, conduct, and/or failure or omission to act under the

                                                                28     circumstances, Plaintiff has waived its rights, if any existed, to assert the claims against Defendant.

                                                                       3214661 (9665-2)                                Page 21 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 22 of 23



                                                                 1               15.      Pursuant to Fed. R. Civ. P. 11, as amended, all possible affirmative defenses may

                                                                 2     not have been alleged herein insofar as sufficient facts were not available after reasonable inquiry

                                                                 3     upon the filing of this Answer to Complaint, therefore, Defendant reserves the right to amend this

                                                                 4     Answer to allege additional affirmative defenses if subsequent investigation warrants.

                                                                 5                                         DEMAND FOR JURY TRIAL
                                                                 6               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Defendant demands a trial

                                                                 7     by jury as to all issues in this action to which the right to a trial by jury has not previously been

                                                                 8     waived.

                                                                 9

                                                                10               WHEREFORE, Defendant prays as follows:

                                                                11               1.       That Plaintiff take nothing by reason of its Complaint, and that judgment be entered
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     in favor of Defendant;
                            Las Vegas, Nevada 89145




                                                                13               2.       That Defendant be awarded reasonable attorney’s fees and costs of suit incurred in

                                                                14     defense of this action; and

                                                                15               3.       For such other and further relief as the court may deem just and proper.

                                                                16               DATED this 29th day of August, 2019.

                                                                17                                                          KOLESAR & LEATHAM

                                                                18

                                                                19                                                      By /s/ Bart K. Larsen, Esq.
                                                                                                                           BART K. LARSEN, ESQ.
                                                                20                                                         Nevada Bar No. 8538
                                                                                                                           400 South Rampart Boulevard, Suite 400
                                                                21                                                         Las Vegas, Nevada 89145
                                                                22                                                          Attorneys for Defendant
                                                                                                                            KENNETH CANNATA
                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                       3214661 (9665-2)                               Page 22 of 23
                                                                     Case 3:18-cv-00527-LRH-WGC Document 45 Filed 08/29/19 Page 23 of 23



                                                                 1                                       CERTIFICATE OF SERVICE
                                                                 2               I hereby certify that I am an employee of Kolesar & Leatham, and that on the 29th day of

                                                                 3     August, 2019, I caused to be served a true and correct copy of foregoing ANSWER TO

                                                                 4     COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES in the following manner:

                                                                 5               (ELECTRONIC SERVICE) Pursuant to Rule 5-4 of the Local Rules of Civil Practice of

                                                                 6     the United States District Court for the District of Nevada, the above-referenced document was

                                                                 7     electronically filed on the date hereof and served through the Notice of Electronic Filing

                                                                 8     automatically generated by that Court’s facilities upon the following:

                                                                 9     Andrew P. Bleiman, Esq.
                                                                       Marks & Klein
                                                                10     1363 Shermer Road, Suite 318
                                                                       Northbrook, Illinois 0062
                                                                11     Email: andrew@marksklein.com
                    TEL: (702) 362-7800 / FAX: (702) 362-9472
KOLESAR & LEATHAM
                      400 S. Rampart Boulevard, Suite 400




                                                                12     Cecilia Lee, Esq.
                                                                       Elizabeth High, Esq.
                            Las Vegas, Nevada 89145




                                                                13     Lee High, Ltd.
                                                                       448 Ridge Street
                                                                14     Reno, NV 89501
                                                                       Email: c.lee@lee-high.com
                                                                15             e.high@lee-high.com

                                                                16     Attorneys for Plaintiff HP Tuners, LLC

                                                                17
                                                                                                                         /s/ Bart K. Larsen, Esq.
                                                                18                                                       An employee of Kolesar & Leatham

                                                                19

                                                                20
                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                       3214661 (9665-2)                            Page 23 of 23
